Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-13-00514-CV

                                            IN RE Erica GARZA

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 14, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 1, 2013, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                          PER CURIAM




1
 This proceeding arises out of Cause No. DC-12-338, styled Erica Garza v. Green Tree Servicing, LLC, et al., pending
in the 229th Judicial District Court, Duval County, Texas, the Honorable Joaquin Villarreal presiding.